UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22894 INVESTMENT MANAGERS SERIES TRUST II (Exact name of registrant as specified in charter) 235 West Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 West Galena Street Milwaukee, WI 53212 (Name and address of agent for service) Registrant’s telephone number, including area code: (414) 299-2295 Date of fiscal year end: March 31 Date of reporting period: June 30, 2014 Item 1. Schedule of Investments. Regal Total Return Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS– 15.5% COMMUNICATIONS– 0.6% 17 Baidu, Inc. - ADR* $ 6 Google, Inc. - Class C* CONSUMER DISCRETIONARY– 2.9% 10 Amazon.com, Inc.* 68 Dick's Sporting Goods, Inc. 61 eBay, Inc.* 64 Lowe's Cos., Inc. Lululemon Athletica, Inc.* 69 MercadoLibre, Inc. 51 PetSmart, Inc. Swatch Group A.G. - ADR CONSUMER STAPLES– 2.6% AMBEV SA - ADR 74 Coca-Cola Co. 80 Nestle SA - ADR 35 Philip Morris International, Inc. 82 Sysco Corp. Unilever PLC - ADR 40 Wal-Mart Stores, Inc. ENERGY– 2.9% 38 Core Laboratories N.V. Enbridge, Inc. Ensco PLC - Class A 41 Kinder Morgan Management LLC* 40 National Oilwell Varco, Inc. TransCanada Corp. Ultra Petroleum Corp.* FINANCIALS– 1.6% Apollo Global Management LLC - Class A 24 Berkshire Hathaway, Inc. - Class B* 10 BlackRock, Inc. 44 CME Group, Inc. 72 HCP, Inc. Western Union Co. HEALTH CARE– 3.3% 76 Abbott Laboratories Regal Total Return Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) HEALTH CARE (Continued) 41 Baxter International, Inc. $ 43 Express Scripts Holding Co.* ICON PLC* Momenta Pharmaceuticals, Inc.* 68 Novartis AG - ADR Novo Nordisk A.S. - ADR 32 Pharmacyclics, Inc.* Sanofi - ADR INDUSTRIALS– 0.5% ABB Ltd. - ADR MATERIALS– 0.3% 81 Potash Corp. of Saskatchewan, Inc. TECHNOLOGY– 0.8% 75 Accenture PLC - Class A 17 International Business Machines Corp. TOTAL COMMON STOCKS (Cost $182,448) EXCHANGE-TRADED FUNDS– 1.9% 18 iShares 20+ Year Treasury Bond ETF 17 iShares iBoxx $Investment Grade Corporate Bond ETF 17 iShares MBS ETF 15 iShares TIPS Bond ETF 28 iShares U.S. Real Estate ETF 37 Market Vectors Agribusiness ETF 61 Market Vectors Gold Miners ETF 64 Market Vectors Oil Service ETF 90 PowerShares DB U.S. Dollar Index Bullish Fund* ProShares Short S&P500* TOTAL EXCHANGE-TRADED FUNDS (Cost $21,825) SHORT-TERM INVESTMENTS– 0.5% Fidelity Institutional Money Market Fund, 0.04%1 TOTAL SHORT-TERM INVESTMENTS (Cost $5,708) Regal Total Return Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2014 (Unaudited) TOTAL INVESTMENTS – 17.9% (Cost $209,981) $ Other assets in Excess of liabilities – 82.1% TOTAL NET ASSETS –100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. Regal Total Return Fund NOTES TO SCHEDULEOF INVESTMENTS June 30, 2014 (Unaudited) Note 1 – Organization Regal Total Return Fund (the ‘‘Fund’’) was organized as a non-diversified series of Investment Managers Series Trust II, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”). The Fund’s primary investment objective is to seek positive total return. The Fund commenced investment operations on May 27, 2014. Note 2 – Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day. Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”). Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type. All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees. Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets generally are valued at their market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees, but action may be taken by any one of the Trustees. (b) Exchange Traded Funds (“ETFs”) ETFs typically trade on securities exchanges and their shares may, at times, trade at a premium or discount to their net asset values. In addition, an ETF may not replicate exactly the performance of the benchmark index it seeks to track for a number of reasons, including transaction costs incurred by the ETF, the temporary unavailability of certain index securities in the secondary market or discrepancies between the ETF and the index with respect to the weighting of securities or the number of securities held. Investing in ETFs, which are investment companies, may involve duplication of advisory fees and certain other expenses. As a result, Fund shareholders indirectly bear their proportionate share of these acquired expenses. Therefore, the cost of investing in the Fund will be higher than the cost of investing directly in ETFs and may be higher than other mutual funds that invest directly in securities. Each ETF in which the Fund invests is subject to specific risks, depending on the nature of the ETF. Each ETF is subject to the risks associated with direct ownership of the securities comprising the index on which the ETF is based. These risks could include liquidity risk, sector risk as well as risks associated with fixed-income securities. Regal Total Return Fund NOTES TO SCHEDULEOF INVESTMENTS - Continued June 30, 2014 (Unaudited) Note 3 – Federal Income Taxes At June 30, 2014, gross unrealized appreciation and (depreciation) on investments owned by the Fund, based on cost for federal income tax purposes were as follows: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation on investments $ Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements. It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments. These inputs are summarized into three broad Levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different Levels of the fair value hierarchy. In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of June 30, 2014, in valuing the Fund’s assets carried at fair value: Regal Total Return Fund NOTES TO SCHEDULE OF INVESTMENTS - Continued June 30, 2014 (Unaudited) Level 1 Level 2** Level 3** Total Assets Investments Common Stocks* $ $
